           Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JAMES INGRAM, JR.,                             §
TDCJ No. 02153629,                             §
                                               §
                      Petitioner,              §
                                               §
v.                                             §           Civil No. SA-20-CA-01148-XR
                                               §
BOBBY LUMPKIN, Director,                       §
Texas Department of Criminal Justice,          §
Correctional Institutions Division,            §
                                               §
                      Respondent.              §

                         MEMORANDUM OPINION AND ORDER

       Before the Court are pro se Petitioner James Ingram, Jr.’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), Petitioner’s Memorandum in Support (ECF

No. 2), and Respondent Bobby Lumpkin’s Answer thereto (ECF No. 11). Having reviewed the

record and pleadings submitted by both parties, the Court concludes Petitioner is not entitled to

relief under the standards prescribed by the Antiterrorism and Effective Death Penalty Act of

1996 (AEDPA). See 28 U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

                                        I. Background

       In August 2017, a Gonzales County jury found Petitioner guilty of assault on a public

servant.   Following a separate punishment proceeding, the trial court found that the two

enhancement paragraphs included in the indictment to be true and sentenced Petitioner to

twenty-five years of imprisonment. State v. Ingram, Jr., No. 210-16-B (25th Dist. Ct., Gonzales

Cnty., Tex. Aug. 22, 2017) (ECF No. 12-2 at 65-66).

       The Texas Thirteenth Court of Appeals affirmed Petitioner’s conviction in an

unpublished opinion on direct appeal.       Ingram, Jr. v. State, No. 13-17-00490-CR (Tex.
          Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 2 of 13




App.─Corpus Christi-Edinburg, Dec. 6, 2018, pet. ref’d); (ECF No. 12-16). The Texas Court of

Criminal Appeals (TCCA) then refused his petition for discretionary review (PDR). Ingram, Jr.

v. State, No. 1367-18 (Tex. Crim. App. Apr. 10, 2019).1 On August 15, 2019, Petitioner filed a

state habeas corpus application challenging the constitutionality of his state court conviction, but

the TCCA eventually denied the application without written order on March 11, 2020, based on

the findings of the trial court and on the court’s own independent review of the record. Ex parte

Ingram, Jr., No. 89,506-02 (Tex. Crim. App.); (ECF Nos. 13-12, 13-19 at 21).

       Petitioner initiated the instant proceedings on September 25, 2020, by filing a petition for

federal habeas relief and supplemental memorandum in support. (ECF Nos. 1, 2). In the petition

and supplemental memorandum, Petitioner raises two grounds for relief: (1) the evidence was

legally insufficient to support a conviction for assault on a public servant, and (2) his trial

counsel rendered ineffective assistance by failing to object to the use of an Oklahoma conviction

for enhancement purposes. Respondent, relying exclusively on the state court’s adjudication of

these claims during Petitioner’s direct appeal and state habeas proceedings, argues federal habeas

relief is precluded under the AEDPA’s deferential standard. (ECF No. 11).

                                         II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state
1
       See http://www.search.txcourts.gov, search for “Ingram, James” last visited April 16, 2021.

                                                       2
         Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 3 of 13




court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established

federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was

objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). So long as “fairminded

jurists could disagree” on the correctness of the state court’s decision, a state court’s

determination that a claim lacks merit precludes federal habeas relief. Richter, 562 U.S. at 101

(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In other words, to obtain federal

habeas relief on a claim previously adjudicated on the merits in state court, Petitioner must show

that the state court’s ruling “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).




                                                3
             Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 4 of 13




                                        III. Merits Analysis

A.      Sufficiency of the Evidence (Claim 1).

        Petitioner first contends the State failed to present legally sufficient evidence to support a

conviction for assault on a public servant. Specifically, Petitioner contends the evidence was

insufficient to establish that the victim actually suffered bodily injury or that Petitioner recklessly

caused this injury. Petitioner’s allegation was rejected by the state appellate court on direct

appeal and again by the TCCA when it refused Petitioner’s PDR. As discussed below, Petitioner

fails to show that either court’s determination was contrary to, or involved an unreasonable

application of, federal law, or that it was an unreasonable determination of the facts based on the

evidence in the record.

        1.       Relevant Facts

        On direct appeal, the Thirteenth Court of Appeals accurately summarized the evidence

presented at Petitioner’s trial:

                The State first called Officer Daniel Torres of the Luling Police
        Department. At the time of [Petitioner]’s offense, Torres was employed with the
        Nixon Police Department. Torres initiated a traffic stop of [Petitioner]’s vehicle
        after he observed [Petitioner] driving. Torres was aware that [Petitioner]’s license
        was suspended, and he confirmed that fact over the computer prior to the traffic
        stop. According to Torres, [Petitioner] ignored the flashing police lights and
        continued to drive a short distance until he parked at his residence. Once there,
        [Petitioner] exited his vehicle, and Torres informed [Petitioner] he was being
        placed under arrest for driving without a license. Torres repeatedly instructed
        [Petitioner] to place his hands behind his back, but [Petitioner] refused to comply.
        [Petitioner]’s girlfriend and wife were also present at the scene.

                After [Petitioner] failed to comply with Torres’s commands, Torres
        attempted to grab [Petitioner]’s arm to place him under arrest. According to
        Torres, when he grabbed [Petitioner]’s arm, [Petitioner] “pushed with both hands
        and punched” in one simultaneous motion, striking Torres in the chest and in the
        face. The strike knocked Torres into the lawn tractor beside him, but he regained
        his balance and successfully placed [Petitioner] under arrest. Torres explained the
        strike caused his face to sting, caused it to be sore that night, and caused it to be
        swollen the next day.

                                                  4
            Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 5 of 13




               Torres radioed for back up, and Deputy Jared Brumme of the Gonzales
       County Sheriff’s Office responded to the call. Brumme testified that when he
       arrived he noticed Torres was a bit shaken from the struggle with [Petitioner] and
       that Torres had a small amount of redness on his cheek area.

               As his witnesses, [Petitioner] called his girlfriend, Darcy Clifton, and his
       wife, Carolyn Thomas. Clifton testified that Torres pushed [Petitioner] as he
       attempted to put handcuffs on him and that [Petitioner] then pushed Torres back,
       causing him to trip over the lawnmower. Clifton denied seeing [Petitioner] punch
       Torres. Thomas testified that [Petitioner] and Torres “started tussling” as Torres
       attempted to handcuff [Petitioner]. As they struggled, according to Thomas, both
       Torres and [Petitioner] fell. Thomas testified she never saw [Petitioner] strike
       Torres.

Ingram, Jr. v. State, No. 13-17-00490-CR (ECF No. 12-16 at 2-3).

       2.       Reviewing Sufficiency Claims Under AEDPA

       In Jackson v. Virginia, 443 U.S. 307, 319 (1979), the Supreme Court enunciated the

standard of review when a state prisoner challenges the sufficiency of the evidence in a federal

habeas corpus proceeding. The Court stated the issue to be “whether, after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. In applying this standard, the

Court went on to say that “[t]his familiar standard gives full play to the responsibility of the trier

of fact fairly to resolve conflicts in testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Id. Thus, all credibility choices and conflicts in

inferences are to be resolved in favor of the verdict. United States v. Resio-Trejo, 45 F.3d 907,

911 (5th Cir. 1995); United States v. Nguyen, 28 F.3d 477, 480 (5th Cir. 1994).

       In addition, AEDPA imposes a “twice-deferential standard” when a federal court reviews

a state prisoner’s claim challenging the sufficiency of the evidence. Parker v. Matthews, 567

U.S. 37, 43 (2012). As the Supreme Court has explained:




                                                  5
            Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 6 of 13




       The opinion of the Court in Jackson v. Virginia . . . makes clear that it is the
       responsibility of the jury—not the court—to decide what conclusions should be
       drawn from evidence admitted at trial. A reviewing court may set aside the jury’s
       verdict on the ground of insufficient evidence only if no rational trier of fact could
       have agreed with the jury. What is more, a federal court may not overturn a state
       court decision rejecting a sufficiency of the evidence challenge simply because
       the federal court disagrees with the state court. The federal court instead may do
       so only if the state court decision was “objectively unreasonable.”

Cavazos v. Smith, 565 U.S. 1, 2 (2011) (citations omitted).

       3.       Application of the Jackson Standard

       Petitioner raised his insufficient evidence claim during his direct appeal proceedings, but

the TCCA refused Petitioner’s PDR without written order. Thus, this Court “should ‘look

through’ the unexplained decision to the last related state-court decision providing” particular

reasons, both legal and factual, “presume that the unexplained decision adopted the same

reasoning,” and give appropriate deference to that decision. Wilson v. Sellers, 138 S. Ct. 1188,

1191-92 (2018); Uranga v. Davis, 82 F.3d 282, 287 n.33 (5th Cir. 2018). In other words, the

Court must look to the last reasoned state judgment that considered and rejected Petitioner’s

insufficient evidence claim when reviewing the claim under the doubly deferential standard set

forth in Jackson. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

       In this case, the last reasoned state court decision was issued by the intermediate court of

appeals, which set forth the elements of the offense and concluded that there was sufficient

evidence to support Petitioner’s conviction for assault on a public servant:

               A person commits the offense of assault on a public servant if a person
       (1) intentionally, knowingly, or recklessly (2) causes bodily injury to another; and
       (3) the offense is committed against a person the actor knows is a public servant
       while the public servant is lawfully discharging an official duty. TEX. PENAL
       CODE ANN. § 22.01(a)(1), (b)(1).

               A mental state may be inferred from acts, words, and conduct of the
       accused. Hernandez v. State, 819 S.W.2d 806, 810 (Tex. Crim. App. 1991) (en
       banc); Louis v. State, 329 S.W.3d 260, 268-69 (Tex. App.—Texarkana 2010),
       aff’d, 393 S.W.3d 246 (Tex. Crim. App. 2012). “Indeed, mental culpability is of

                                                 6
         Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 7 of 13




       such a nature that it generally must be inferred from the circumstances under
       which a prohibited act or omission occurs.” Hernandez, 819 S.W.2d at 810; see
       Louis, 329 S.W.3d at 268-69.

               Here, Torres, Clifton, and Thomas testified [Petitioner] repeatedly refused
       to comply with Torres’s requests to place his arms behind his back. According to
       them, when Torres grabbed [Petitioner] by the arm, [Petitioner] pushed Torres
       back. Looking at the evidence in the light most favorable to the verdict, we
       conclude that a jury could have found or inferred that [Petitioner] acted
       intentionally, knowingly, or recklessly. See Howard v. State, 333 S.W.3d 137,
       140 (Tex. Crim. App. 2011); Payne v. State, 502 S.W.3d 829, 832 (Tex. App.—
       Houston [14th Dist.] no pet.); see also Price v. State, 457 S.W.3d 437 441-42
       (Tex. Crim. App. 2015). Bodily injury is defined as physical pain, illness, or any
       impairment of physical condition. TEX. PENAL CODE ANN. § 1.07(a)(8)
       (West, Westlaw through 2017 1st C.S.). “Any physical pain, however minor, will
       suffice to establish bodily injury.” Garcia v. State, 367 S.W.3d 683, 688 (Tex.
       Crim. App. 2012). “A fact finder may infer that a victim actually felt or suffered
       physical pain because people of common intelligence understand pain and some
       of the natural causes of it.” Id.

               Here, Torres explained he was sore and experienced pain and swelling.
       Brumme testified Torres had redness on his face after the altercation. This
       constituted evidence of bodily injury. See TEX. PENAL CODE ANN.
       § 1.07(a)(8); Garcia, 367 S.W.3d at 688. It is also undisputed that, at the time of
       the offense, Torres was a police officer in uniform discharging an official duty.
       See Clark v. State, 461 S.W.3d 244, 248-49 (Tex. App.—Eastland 2015, pet.
       ref’d). The jury could have inferred that [Petitioner] knew Torres was a public
       servant lawfully discharging an official duty. Even if there was conflicting
       testimony, we must presume that the trier of fact resolved any conflict in the
       evidence and testimony in favor of the prosecution, and we must defer to that
       resolution. Couchman v. State, 3 S.W.3d 155, 163 (Tex. App.—Fort Worth 1999,
       pet. ref’d) (citing Matson v. State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991)
       (en banc)). Therefore, we conclude the evidence was sufficient to support
       [Petitioner]’s conviction for assault on a public servant. See Ortega v. State, 207
       S.W.3d 911, 919-20 (Tex. App.—Corpus Christi 2006, no pet.). We overrule
       [Petitioner]’s first issue.

Ingram, Jr. v. State, No. 13-17-00490-CR (ECF No. 12-16 at 5-6).

       Petitioner fails to show that the state court’s determination was contrary to, or involved

an unreasonable application of, federal law, or that it was an unreasonable determination of the

facts based on the evidence in the record. Again, a state appellate court’s determination is

entitled to great deference when, as was done in this case, the court conducted a thorough and


                                               7
            Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 8 of 13




thoughtful review of the evidence. Callins v. Collins, 998 F.2d 269, 276 (5th Cir. 1993).

Moreover, this Court has independently reviewed the record and finds the evidence sufficient to

support the verdict. Thus, viewing all of the evidence under the doubly deferential standard that

applies on federal habeas review, Petitioner has not shown that the state court’s decision was

objectively unreasonable or that he is entitled to relief under Jackson. Federal habeas relief is

therefore denied.

B.     Trial Counsel (Claim 2).

       Petitioner next contends his trial counsel was ineffective for failing to object to the use of

an out-of-state conviction for enhancement purposes. Specifically, Petitioner contends that his

August 1989 Oklahoma conviction for assault and battery was inadmissible under Texas law and

counsel failed to properly object to its admission at the punishment phase. Petitioner raised this

allegation during his state habeas proceedings which the TCCA rejected. As discussed below,

Petitioner fails to demonstrate the state habeas court’s rejection of this argument was either

contrary to, or an unreasonable application of, Supreme Court precedent.

       1.       The Strickland Standard

       The Court reviews Sixth Amendment claims concerning the alleged ineffective assistance

of trial counsel (IATC claims) under the familiar two-prong test established in Strickland v.

Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner cannot establish a violation of

his Sixth Amendment right to counsel unless he demonstrates (1) counsel’s performance was

deficient and (2) this deficiency prejudiced his defense. 466 U.S. at 687-88, 690. According to

the Supreme Court, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

Kentucky, 559 U.S. 356, 371 (2010).




                                                 8
          Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 9 of 13




       When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell

beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687-

89. Counsel is “strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22

(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the

“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Finally, IATC claims are considered mixed questions of law and fact and are analyzed

under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,

601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated the IATC claims

on the merits, a court must review a petitioner’s claims under the “doubly deferential” standards

of both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)

(citing Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles v. Mirzayance, 556 U.S. 111,

112 (2009). In such cases, the “pivotal question” is not “whether defense counsel’s performance

fell below Strickland’s standards,” but whether “the state court’s application of the Strickland

standard was unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in

this case is not whether counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.




                                                  9
         Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 10 of 13




       2.      Analysis under Strickland

       Petitioner contends his trial counsel, Robert Bland, was ineffective for failing to

challenge the use of an out-of-state conviction for purposes of enhancement. While noting that

counsel briefly stated on the record his belief that the State failed to establish that the

enhancements were valid, Petitioner contends that counsel failed to raise a specific objection to

the use of the Oklahoma conviction under Texas law.

       Petitioner raised this allegation during his state habeas proceedings. In recommending

the denial of Petitioner’s application, the state habeas trial court adopted counsel’s explanations

(given by affidavit) and issued these additional findings:

       (15)    [Petitioner] alleges that trial counsel was ineffective for failing to object to
               the use of a prior out-of-state conviction for enhancement purposes.

       (16)    “An out-of-state prior final felony conviction can be used to enhance a
               sentence imposed in Texas. Under the Full Faith and Credit Clause of the
               United States Constitution, the various states must recognize ‘public acts,
               records, and judicial proceedings of every other State.’ The Full Faith and
               Credit Clause ensures that judicial decisions rendered by a court in one
               State are recognized and honored in every other state. However, the out-
               of-state conviction must be a ‘final’ conviction.” Ex parte Pue, 552
               S.W.3d 226, 231 (Tex. Crim. App. 2018).

       (17)    “‘[A] conviction is not final for enhancement purposes where the
               imposition of sentence has been suspended and probation granted.’ ‘A
               successfully served probation is not available for enhancement purposes.’
               The imposition of a sentence is required to establish the finality of a
               conviction. However, a probated sentence can turn into a final conviction
               if probation is revoked.” Ex parte Pue, 552 S.W.3d 226, 230-31 (Tex.
               Crim. App. 2018).

       (18)    Here, [Petitioner]’s Oklahoma conviction was for “assault and battery with
               a dangerous weapon,” a felony offense, and [Petitioner]’s conviction
               resulted in [Petitioner] being incarcerated for two years and 335 days,
               making the conviction “final” under Texas law.

       (19)    Additionally, [Petitioner]’s Oklahoma conviction was previously used for
               enhancement purposes in [Petitioner]’s previous deadly conduct
               conviction out of Bexar County. (R.R. vol 3 of 4, at 189).

                                                 10
         Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 11 of 13




       (20)    Mr. Bland reviewed the State’s certified copy of [Petitioner]’s out-of-state
               conviction as well as the Texas Penal Code Section 12.42, and determined
               that [Petitioner]’s Oklahoma conviction was available for enhancement
               purposes. (Affidavit of Trial Attorney at 3-4 ).

       (21)    [Petitioner]’s assertions which conflict with his trial counsel’s assertions
               are not credible.

       (22)    This Court finds [Petitioner]’s claim that trial counsel was ineffective for
               failing to object to the use of an out-of-state conviction for enhancement
               purposes without merit. [Petitioner] fails to carry his burden that trial
               counsel rendered ineffective assistance of counsel.

(ECF No. 13-8 at 4-5). The TCCA adopted the trial court’s findings when it denied relief

without written order. (ECF No. 13-12).

       Petitioner fails to show that the state court’s ruling was contrary to, or involved an

unreasonable application of, federal law, or that it was an unreasonable determination of the facts

based on the evidence in the record. The trial court’s findings thoroughly explain that Mr.

Bland’s failure to challenge the use of the Oklahoma conviction at punishment was strategic, as

the out-of-state conviction was clearly available for enhancement purposes under Section 12.42

of the Texas Penal Code. Petitioner has not shown that this determination “was so lacking in

justification that there was an error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

       Moreover, this Court has independently reviewed the record of these proceedings and

finds that counsel’s failure to object to the enhancement was neither deficient nor prejudicial to

Petitioner’s defense. The record does not reflect that allowing the enhancement was wrong

under state law, and counsel’s performance cannot be considered deficient or prejudicial if

counsel fails to raise a non-meritorious argument. Turner v. Quarterman, 481 F.3d 292, 298 (5th

Cir. 2007); Parr v. Quarterman, 472 F.3d 245, 256 (5th Cir. 2006). Indeed, such an objection by

counsel would have been futile given that the conviction in question had been used for

                                                11
         Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 12 of 13




enhancement purposes in Petitioner’s previous conviction for deadly conduct. For these reasons,

Petitioner’s trial counsel cannot reasonably be faulted for failing to raise such an objection at the

instant punishment proceeding. See Miller v. Thaler, 714 F.3d 897, 904 n.6 (5th Cir. 2013)

(counsel is not required to make futile motions or objections); Roberts v. Thaler, 681 F.3d 597,

612 (5th Cir. 2012) (“the failure to lodge futile objections does not qualify as ineffective

assistance”) (quoting Koch v. Puckett, 907 F.2d 524, 527 (5th Cir. 1990)); Ward v. Dretke, 420

F.3d 479, 498 (5th Cir. 2005) (counsel not ineffective for failing to lodge what would likely have

been a futile objection).

       Consequently, viewing this allegation under the deferential standard that applies on

federal habeas review, Petitioner has not shown that the state court’s decision was objectively

unreasonable or that he is entitled to relief on his IATC claim.

                                IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district

court rejects a petitioner’s constitutional claims on the merits, the petitioner must demonstrate

“that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This requires a petitioner to

show “that reasonable jurists could debate whether the petition should have been resolved in a

different manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).




                                                 12
         Case 5:20-cv-01148-XR Document 14 Filed 04/19/21 Page 13 of 13




       A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                   V. Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned

claims on the merits during either his direct appeal or state habeas proceedings was (1) contrary

to, or involved an unreasonable application of, clearly established federal law, as determined by

the Supreme Court of the United States, or (2) based on an unreasonable determination of the

facts in light of the evidence presented during Petitioner’s state trial and habeas corpus

proceedings. As a result, Petitioner’s federal habeas corpus petition does not warrant federal

habeas corpus relief.

       Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and Petitioner James Ingram, Jr.’s

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE;

       2.      No Certificate of Appealability shall issue in this case; and

       3.      All remaining motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

       SIGNED this the 19th day of April, 2021.




                                              ____________________________________
                                                    XAVIER RODRIGUEZ
                                                   United States District Judge


                                                13
